People v Burgos (2014 NY Slip Op 08916)





People v Burgos


2014 NY Slip Op 08916


Decided on December 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2014

Tom, J.P., Friedman, Renwick, Manzanet-Daniels, Kapnick, JJ.


13823 2729/03

[*1] The People of the State of New York, Respondent,
vLouis Burgos, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Denise Fabiano of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Allen J. Vickey of counsel), for respondent.

Order, Supreme Court, New York County (Arlene D. Goldberg, J.), entered on or about October 20, 2011, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C),
unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure to risk level one (see People v Gillotti, 23 NY3d 841 [2014]). Defendant's conduct and accomplishments while incarcerated were not so extraordinary as to warrant a departure from his presumptive risk level, given the seriousness of the underlying crime against a five-year-old child.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 23, 2014
CLERK